DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments filed for U.S. Application No. 15/159883 filed on July 15, 2021.


					Response to Arguments

2.	Applicant’s arguments have been considered but are not persuasive. 

On Pg. 3 of remarks in regards to claim 2, Applicant states “Assuming arguendo that the interactive server (5) in Shiga can be interpreted as corresponding to the recited "terminal apparatus" that executes an application, Shiga still fails to describe that the control information is provided to the interactive server (5) in response to a query generated by the interactive server (5) based on signature data extracted by the interactive server (5) from a watermark”.

Examiner replies that Shiga does teach this limitation.  Van discloses extracting an identifier from the audio/video content and using that same identifier in a lookup table to search a database for desired information. Par. 0059 Van discloses the processing module using the identifier to access a lookup module and searching the database for desired information. The processing module is seen as the server apparatus. Par. 0059 Van discloses the identifier is embedded into the audio/video content as a watermark. Van discloses using the identifier inside the watermark. The identifier is seen as the 


					Status of Claims

3.	Claims 2-20 are pending.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,374,620 (‘620). Although the claims at issue are not identical, they are not patentably distinct from each other because

(620) 1. A terminal apparatus comprising: circuitry configured to extract signature data from a content received from a broadcast network, the content being identifiable by the signature data; generate a query including the extracted signature data; transmit the generated query to a server apparatus and receive a response returned therefrom in reply to said query, the response including an application identifier associated with the content and time information indicative of a point of time within the content; acquire, from an application server, an application corresponding to the application identifier included in the received response; output the content for display to a user; and 


generate a query based on the signature data, transmit the generated query to a server apparatus, receive a response returned from the server apparatus in reply to the query, the response including an application identifier identifying an application associated with the content, the response further including time information indicative of a point of time within the content,  acquire, from the Internet, the application corresponding to the application identifier, output the .



			Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



5.	Claim(s) 2, 3, 8, 9, 14, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Van De Sluis U.S. Patent Application Publication No. 2002/0072989 (herein as ‘Van’) and further in view of Shiga U.S. Patent Application Publication No. 2002/0199209 (herein as ‘Shiga’).

As per claim 2, Van teaches a terminal apparatus [0057, Server] comprising:
circuitry configured to extract signature data from a watermark embedded in a content received from a content input interface [Par. 0059 Van discloses the identifier is embedded into the audio/video content as a watermark. Van discloses using the identifier inside the watermark. The identifier is seen as the signature data. The 
wherein the media content includes at least one of an audio component and a video component [Par. 0059 Van discloses the identifier is embedded into the audio/video content as a watermark);
generate a query based on the signature data, transmit the generated query to a server apparatus outside the terminal apparatus [Par. 0059 Van discloses the processing module using the identifier to access a lookup module and searching the database for desired information. The processing module is seen as the server apparatus. Fig. 2 and Par. 0059 Van discloses the database (260) is remote/external to the terminal apparatus.  The database 260 is seen as the server apparatus],
Van does not teach but Shiga teaches receive a response returned from the server apparatus in reply to the query, the response including an application identifier identifying an application associated with the media content, the response further including time information indicative of a point of time with respect to a presentation time of the content, acquire, from the Internet, the application corresponding to the application identifier (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID.  Par. 0042 Shiga discloses determining whether the broadcast program present time is within the start time but before the out of service time.  The time between start time and out of service time is seen as the elapsed time from the beginning of the content).

Shiga teaches output the media content for presentation [0054, Shiga discloses display results or output]; 
and execute the application in interlocked relation to a progress of the content based on the time information [0203, Shiga discloses interlock].

As to claim 3 Van in combination with Shiga teach each and every limitation of claim 2.
In addition Shiga teaches obtain, from the response, related metadata corresponding to executing the application, and execute the application to process the related metadata [Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID].

As to claim 8, Van discloses an information processing method for use with a terminal apparatus, the information processing method comprising:
extracting signature data from a watermark embedded in a content received from a content input interface [Par. 0059 Van discloses the identifier is embedded into 
wherein the media content includes at least one of an audio component and a video component [Par. 0059 Van discloses the identifier is embedded into the audio/video content as a watermark);	
generating a query based on the signature data, transmitting, by the terminal apparatus, the generated query to a server apparatus outside the terminal apparatus [Par. 0059 Van discloses the processing module using the identifier to access a lookup module and searching the database for desired information. The processing module is seen as the server apparatus];
Van does not teach but Shiga teaches receiving, by the terminal apparatus, a response returned from the server apparatus in reply to the query, the response including an application identifier identifying an application associated with the media content, the response further including time information indicative of a point of time with respect to a presentation time of the media content (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID.  Par. 0042 Shiga discloses determining whether the broadcast program present time is within the start time but before the out of service time.  The time between start time and out of service time is seen as the elapsed time from the beginning of the content).

Shiga teaches acquiring, from the Internet, the application corresponding to the application identifier [Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID);
outputting the media content for presentation [Par. 0054 Shiga, display results or output], and
and executing the application in interlocked relation to a progress of the content based on the time information [0203, interlock].

As to claim 9 Van in combination with Shiga teach each and every limitation of claim 8.
In addition Shiga teaches discloses obtaining, from the response, related metadata corresponding to executing the application, and executing the application to process the related metadata [Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID].


a system comprising:
a terminal apparatus, and a server apparatus outside the terminal apparatus (Par. 0035 Van discloses and interface. Par. 0056 Van discloses a server);
wherein the terminal apparatus includes circuitry configured to extract signature data from a watermark embedded in a content received from a content input interface [Par. 0059 Van discloses the identifier is embedded into the audio/video content as a watermark. Van discloses using the identifier inside the watermark. The identifier is seen as the signature data. The embedded identifier is seen as the watermark.  Using the identifier inside the watermark is seen as extracting signature data.  Par. 0058 Van discloses receiving the content item with the identifier.  The content item is seen as the video/audio content);
wherein the media content includes at least one of an audio component and a video component [Par. 0059 Van discloses the identifier is embedded into the audio/video content as a watermark);
generate a query based on the signature data, transmit the generated query to the server apparatus [Par. 0059 Van discloses the processing module using the identifier to access a lookup module and searching the database for desired information. The processing module is seen as the server apparatus];
Van does not teach but Shiga teaches receive a response returned from the server apparatus in reply to the query, the response including an application identifier identifying an application associated with the media content, the response further including time information indicative of a point of time with respect to a presentation time of the media content  (Par. 0038 Shiga discloses 
Van and Shiga are analogous art because they are in the same field of endeavor, documenting of content media. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the watermarking of items of Van to include the synchronization of content of Shiga, to allow digital content to be managed by central broadcasting station. The suggestion/motivation to combine is that it would be obvious to try in order to synchronize the interactive application with the data broadcasting of the program. (Par. 0002-0004 Shiga).
Shiga teaches acquire, from the Internet, the application corresponding to the application identifier [Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID];
output the content for presentation [0054, Shiga discloses display results or output];
and execute the application in relation to a progress of the content based on the time information [0054, display results or output. Par. 0203, interlock];
 the server apparatus includes circuitry configured to receive the query from the terminal apparatus, generate the response including the application identifier and the time information based on the query and reference data, and transmit the generated response to the terminal apparatus in reply to the query from the terminal apparatus (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID.  Par. 0042 Shiga discloses determining whether the broadcast program present time is within the start time but before the out of service time.  The time between start time and out of service time is seen as the elapsed time from the beginning of the content).

As to claim 15 Van in combination with Shiga teach each and every limitation of claim 2.
In addition Shiga teaches obtain, from the response, related metadata corresponding to executing the application, and execute the application to process the related metadata [Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID].

As to claim 18 Van in combination with Shiga teach each and every limitation of claim 14.
In addition Shiga teaches store the reference data associating the signature data with a content identifier identifying the content and with the application identifier (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID).

As to claim 19 Van in combination with Shiga teach each and every limitation of claim 14.
the circuitry of the server apparatus is configured to store the reference data associating the signature data with related metadata corresponding to executing the application (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID).



6.	Claim(s) 4-7, 10-13, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Van De Sluis U.S. Patent Application Publication No. 2002/0072989 (herein as ‘Van’) in combination with Shiga U.S. Patent Application Publication No. 2002/0199209 (herein as ‘Shiga’) and further in view of Rodriguez et al. U.S. Patent Application Publication No. 2009/0012944 (herein as ‘Rodriguez’).

As to claim 4 Van in combination with Shiga teach each and every limitation of claim 2.
Van in combination with Shiga does not teach but Rodriguez teaches generate the query by including, in the query, at least the signature data and a timestamp indicative of a timing at which the watermark is embedded in the content [Par. 136 Rodriguez discloses a timestamp is associated with the content as an embedded watermark. The timestamp is sued to search and identify additional metadata).
Van and Rodriguez are analogous art because they are in the same field of endeavor, documenting of content media. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the watermarking of items of Van to include 

As to claim 5 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 4.
In addition Rodriguez teaches a local system clock, wherein the timestamp is determined based on the local system clock of the terminal apparatus [Par. 0106 Rodriguez discloses using an indexing tool to apply the time and date taken to the content files.  It obvious that a device can use the device date to assign to an image at the time the content is taken.  Par. 0105 Rodriguez discloses using the desktop with the indexing tool to create the metadata with the content].

As to claim 6 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 4.
In addition Shiga teaches obtain, from the response, related metadata corresponding to executing the application and the timestamp, (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID);
and execute the application to process the related metadata based on the timestamp [Par. 0106 Rodriguez discloses when an content item is searched, using the indexing tool to create an HTML file that is based upon the metadata such as time, date taken).

As to claim 7 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 4.
In addition Rodriguez teaches obtain, from the response, related metadata corresponding to executing the application and the timestamp  [Par. 0106 Rodriguez discloses when an content item is searched, using the indexing tool to create an HTML file that is based upon the metadata such as time, date taken); 
obtain a local time indicative of a timing at which the related metadata is obtained, and execute the application to process the related metadata based on the timestamp and the local time [Par. 0106 Rodriguez discloses when an content item is searched, using the indexing tool to create an HTML file that is based upon the metadata such as time, date taken.  The time is seen as local time).


As to claim 10 Van in combination with Shiga teach each and every limitation of claim 8.
In addition Markham teaches generating the query comprises including, in the query, at least the signature data and a timestamp indicative of a timing at which the watermark is embedded in the content [Par. 136 Rodriguez discloses a timestamp is associated with the content as an embedded watermark. The timestamp is sued to search and identify additional metadata).
Van and Rodriguez are analogous art because they are in the same field of endeavor, documenting of content media. It would have been obvious to one of ordinary 


As to claim 11 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 10.
In addition Rodriguez teaches the timestamp is determined based on a local system clock of the terminal apparatus [Par. 0106 Rodriguez discloses using an indexing tool to apply the time and date taken to the content files.  It obvious that a device can use the device date to assign to an image at the time the content is taken.  Par. 0105 Rodriguez discloses using the desktop with the indexing tool to create the metadata with the content].

As to claim 12 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 10.
In addition Markham teaches obtaining, from the response, related metadata corresponding to executing the application and the timestamp (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID);
and executing the application to process the related metadata based on the timestamp [Par. 0106 Rodriguez discloses when an content item is searched, using the 

As to claim 13 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 10.
In addition Rodriguez teaches obtaining, from the response, related metadata corresponding to executing the application and the timestamp  [Par. 0106 Rodriguez discloses when an content item is searched, using the indexing tool to create an HTML file that is based upon the metadata such as time, date taken);
obtaining a local time indicative of a timing at which the related metadata is obtained, and executing the application to process the related metadata based on the timestamp and the local time [Par. 0106 Rodriguez discloses when an content item is searched, using the indexing tool to create an HTML file that is based upon the metadata such as time, date taken.  The time is seen as local time).

As to claim 16 Van in combination with Shiga teach each and every limitation of claim 14.
Van in combination with Shiga does not teach but Rodriguez teaches the circuitry of the terminal apparatus is configured to generate the query by including, in the query, at least the signature data and a timestamp indicative of a timing at which the watermark is embedded in the content [Par. 136 Rodriguez discloses a timestamp is associated with the content as an embedded watermark. The timestamp is used to search and identify additional metadata).



As to claim 17 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 16.
In addition Shiga teaches the circuitry of the server apparatus is configured to generate the response by including, in the response, related metadata corresponding to executing the application based on the timestamp (Par. 0038 Shiga discloses broadcasting a program on an application by identifying the application through the application ID).


As to claim 20 Van in combination with Shiga and Rodriguez teach each and every limitation of claim 14.
In addition Rodriguez teaches store the reference data associating the signature data with a timestamp indicative of a timing at which the watermark is embedded in the content [Par. 136 Rodriguez discloses a timestamp is associated with 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yagawa discloses a system and method for watermarking data that includes a client device, a file system manager, a file server, and a storage network. The file system manager sets watermark control information. The file server includes: (1) a file writing process including a file watermark examination procedure and an action procedure, the action procedure determining an action based on a result of the file watermark examination; and (2) a file reading process including a watermark definition procedure, a file handle/memory preparation procedure, a file data copy procedure, and a watermark insertion procedure. During a read request the watermark definition procedure determines whether a file to be read is to be watermarked based on a user at the client device that requested to read the file. Whether a write request is processed or not is based on the user and whether the file to be written contains a watermark.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/J.A.M/  November 09, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159